DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following title is suggested: DEVICE FOR PROVIDING HIGH TEMPERATURE AND HIGH PRESSURE HEAT EXCHANGER.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAPAT et al (US 2018/0080382).
Re 1. 	KAPAT discloses
(a) a first pathway configured to circulate a first substance, the first pathway comprising:
	(i) a plurality of plates, wherein the plurality of plates comprise a plurality of flow channels;
	(il) a first inlet configured to receive the first substance and provide the first substance to the first plurality of flow channels; and
	(ill) a first outlet configured to receive the first substance from the first plurality of flow channels;

	(i) a second inlet configured to receive the second substance; and (il) a second outlet configured to output the second substance (FIGS. 5A and 5B show channels 102, 104 of the recuperator 100 with the normal heat exchange and the flow of hot fluid and cold fluid and the change shown as delta X and the wall configuration formed by the matrix panels 106. A sectional view in FIG. 6 shows the counterflow of hot and cold fluids. The rectangular fluid channel arrangement of the matrix panels 106 forming channel walls is shown in the fragmentary, isometric view of the recuperator 100 of FIG. 7. FIG. 7 is a fragmentary, isometric view of the recuperator channel walls in accordance with a non-limiting example and showing a rectangular configuration of fluid channels formed by the matrix panels that are diffusion bonded together.).
	Re 2. 	KAPAT discloses that the first substance (substance A as shown in Fig. 4A) has a high pressure and a low temperature (substance A exits 60 at a high pressure and at a low temperature).
	Re 3. 	KAPAT discloses that the plurality of flow channels comprises a first plurality of structural members configured to couple sides of each of the plurality of flow channels (where substance A arrows are exiting the pathways in Fig. 7).
	Re 4. 	KAPAT discloses that the second substance has a low pressure and a high temperature (as shown in Fig. 4A, substance B exits 62 at a low pressure and a high temperature).
Re 5. 	KAPAT discloses that the second pathway further comprises a second plurality of structural members configured to couple sides of each of the plurality of plates (where substance B arrows are entering the pathways in Fig. 7).

Re 6. 	KAPAT discloses that the first pathway and the second pathway are formed via additive manufacturing (since Kapat discloses all the claimed structures, it must be capable of forming by additive manuf.), and wherein the first pathway and the second pathway are formed without braze or weld joints (as shown in Fig. 7, the pathways are formed by diffusion bonding, which does not require braze or weld joints).
	Re 7. 	Since Kapat discloses all the claimed limitations, the second inlet and second outlet are capable of coupling to an exhaust system of a vehicle.
	Re 8. 	KAPAT discloses that the first inlet and the first outlet are configured to circulate supercritical carbon dioxide (In a closed cycle power generation system employing supercritical carbon dioxide as the working fluid, either in a Simple Recuperated Configuration (RC), such as shown in FIGS. 3A and 3B, or in a Recuperated Recompression Configuration (RRC), as shown in FIGS. 4A and 4B).
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/RICK K CHANG/                                                                                                     Primary Examiner, Art Unit 3726